Order, Supreme Court, Bronx County (Howard H. Sherman, J.), entered August 30, 2007, which denied plaintiffs’ motion for summary judgment, unanimously affirmed, without costs.
*268To negate coverage by virtue of an exclusion, an insurer must establish that the exclusion is stated in clear and unmistakable language, is subject to no other reasonable interpretations, and applies in the particular case (Continental Cas. Co. v Rapid-American Corp., 80 NY2d 640, 652 [1993]).
We agree with the motion court that the exclusion is not clear and unambiguous. Further, there are unresolved questions of fact remaining as to whether or not the business purpose of and work performed by plaintiffs excluded them from coverage under the policy. Concur—Lippman, EJ., Williams, Moskowitz and Acosta, JJ.